Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        27-OCT-2022
                                                        11:38 AM
                                                        Dkt. 6 ODDP



                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


              IN THE MATTER OF DOROTHY UWEKOOLANI,
also known as Mrs. William Moanaliha Uwekoolani Jr., Petitioner.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

     Upon consideration of the submissions to this court from

Dorothy Uwekoolani, originally filed in SCOT-XX-XXXXXXX on

October 18 and 24, 2022, we deem them to be, in total, a

petition for a writ of mandamus against the Board of Water

Supply for Maui County, the State of Hawaiʻi Commission on Water

Resource Management, and the Department of Hawaiian Homelands,

but further find and conclude that the petitioner has failed to

demonstrate a clear and indisputable right to relief and the

lack of an alternate remedy.   See State ex rel. Kaneshiro v.

Huddy, 82 Hawaiʻi 188, 193, 921 P.2d 108, 113 (1996).     Therefore,
     IT IS ORDERED that the clerk of the court shall waive the

filing fee for the petition.

     IT IS FURTHER ORDERED that the petition is denied.

          DATED:   Honolulu, Hawaiʻi, October 27, 2022.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Michael D. Wilson
                               /s/ Todd W. Eddins




                                 2